STRAUP, J.
(dissenting).
I dissent. I think the findings of the lower court: (1) That the pleaded relinquishment was not the free and voluntary act of the mother; (2) that she is a fit and proper person to have the custody of the child, and is able to maintain, support, and educate it; (3) and that it is to the best interest of the child to permit the mother to have the custody of it —are all supported by sufficient evidence. And it being' clearly shown, and substantially without conflict, that the mother is in all respects a fit and proper person to have the custody of her child, and is able to care for it, I think all doubts, if any, with respect to all other questions involved, should be resolved in her favor.